Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 28 January 1809
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Boston Janry 28.

Assured that a few lines from me will be acceptable to my best beloved friend on his arrival I seize the earliest opportunity of enquiring after his health and giving the pleasing information of the return to health of our darling Children Poor Kitty is suffers severely for her imprudence she has a large Blister on her side and though not absolutely confined to her Bed it almost amounts to it she finds it intolerably irksome as she has an invitation to two Balls next Week, one to Mrs Derby’s. I am under the necessity of postponing the visit of your Brother & family for a few days—
Your Father & Mother have been here this Morning and were anxious to know if I had heard from you I told them I did not expect it untill you arrived at New York they laughed and said they supposed a few Franks might be of use and I have prepared a large packet—
Give my love to all at Hellen’s and Boyds your family are all well and I forgive you though you did part with me very cavalierly and subscribe myself with pleasure your very affectionate Wife
L. C. Adams
P.S. Kitty sends your Watch paper with her love Caroline is in a Family way

